SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

573
CA 15-01861
PRESENT: SMITH, J.P., CARNI, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


LARRY WEST, PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                            ORDER

TIME CAP DEVELOPMENT CORP., SHAMUS LOFTUS,
GOLPARA, LLC, DEFENDANTS-RESPONDENTS-APPELLANTS,
AND CHITTENANGO DENTAL, P.C., DEFENDANT-RESPONDENT.


MICHAELS & SMOLAK, P.C., AUBURN (MICHAEL G. BERSANI OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-APPELLANTS AND DEFENDANT-RESPONDENT.


     Appeal and cross appeal from an order of the Supreme Court,
Onondaga County (James P. Murphy, J.), entered July 13, 2015. The
order, among other things, denied plaintiff’s motion for partial
summary judgment and denied in part defendants’ cross motion for
summary judgment.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on May 23, 2016,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court